department of the treasury internal_revenue_service washington d c a contact person id number contact number op fe e0-t date may uniform issue list legend x yo dear sir or madam this is in reply to your rulings request of date on x‘s proposed transfer of all of its assets to y pursuant to sec_507 of the internal_revenue_code x and y are exempt from federal_income_tax under sec_501 of the code and are private_foundations under sec_509 of the code x will transfer all of its assets to y which is effectively controlled by the same individuals who control x x has no expenditure_responsibility grants outstanding under sec_4945 of the code you represent that this transfer will not result in any excess_business_holdings under sec_4943 of the code sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or other exempt purposes under that section sec_509 of the code describes certain organizations exempt from federal_income_tax under sec_501 c of the code that are private_foundations subject_to the private_foundation provisions of chapter of the code sec_507 of the code provides that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the internal_revenue_service a statement of its intention to terminate its private_foundation_status and by paying the termination_tax if any under sec_507 of the code sec_507 of the code imposes excise_tax on any private_foundation which voluntarily terminates its private_foundation_status pursuant to sec_507 of the code this tax under sec_507 of the code is equal to the ower of a the aggregate tax benefits that have resulted from the foundation’s exempt status under sec_501 of the code or b the value of the net assets of the private_foundation sec_507 b of the code provides that in a transfer of assets by one private_foundation to another private_foundation the transferee private_foundation shall not be treated as a newly created organization y - sec_1_507-3 of the income_tax regulations provides that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including any significant disposition of or more of the transferor’s assets sec_1_507-3 a of the regulations provides that in a transfer of assets from one private_foundation to another private_foundations pursuant to a reorganization the transferee foundation will not be treated as a newly created organization but will succeed to the transferor foundation’s aggregate tax benefits under sec_507 of the code sec_507 of the code provides that the aggregate tax benefits of a private_foundation include the value of its exemption from federal_income_tax and of the deductions taken by its donors during its existence sec_1_507-3 a ii of the regulations indicates that a transfer of assets pursuant to sec_507 of the code does not relieve the transferor private_foundation from filing its own final return as required by sec_6043 of the code sec_1_507-1 of the regulations provides that a private_foundation which transfers all of its net assets to another private_foundation is not required to file its annual information returns required by sec_6033 of the code for years subsequent to its tax_year of such transfer when it no longer has any assets or activities sec_1_507-3 a of the regulations provides that a transferor private_foundation is required to meet its distribution_requirements under sec_4942 of the code for its tax_year in which it makes a transfer under sec_507 b of the code of its assets to another private_foundation sec_1_507-3 of the regulations indicates that if a transferor private_foundation transfers assets to one or more private_foundations controlled by the same persons who control the transferor foundation each transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code each transferee is treated as the transferor in the proportion which the fair_market_value of the transferor’s assets that were transferred bears to the fair_market_value of ail of the assets of the transferor immediately before the transfer sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets pursuant to sec_507 of the code sec_1_507-1 b and d of the regulations provide that a transferor private foundation's transfer of assets under sec_507 of the code will not be a termination of the transferor’s status as a private_foundation under sec_509 of the code sec_4940 of the code imposes excise_tax on certain investment_income of a private_foundation sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons described in sec_4946 of the code sec_53_4946-1 a of the foundation and similar excise_taxes regulations provides that an organization exempt from federal_income_tax under sec_501 of the code is not a disqualified_person for purposes of sec_4941 of the code - sec_4942 of the code provides that a private_foundation must expend annual qualifying distributions under sec_4942 of the code for the conduct of its exempt purposes sec_4942 of the code provides that a private_foundation does not make any qualifying_distribution under sec_4942 where the distribution is a contribution to either i an organization controlled by the transferor or by one or more of the transferor’s disqualified persons or ii a private_foundation that is not an operating_foundation under sec_4942 sec_4942 of the code requires that a transferor private_foundation in order to have a qualifying_distribution for its grant to another private_foundation must have adequate_records as required by sec_4942 to show that the transferee private_foundation in fact subsequently made qualifying distributions that were equal to the amount of the transfer received and that were paid out of the transferee’s own corpus within the meaning of sec_4942 such transferee private foundation’s qualifying distributions must be expended before the close of the transferee’s first tax_year after the transferee’s tax_year in which it received the transfer revrul_78_387 1978_2_cb_270 describes the carry-over of a transferor private foundation's excess qualifying distributions under sec_4942 i of the code where the transferor and the transferee foundations are controlled by the same persons under sec_1_507-3 i of the regulations under that regulation the transferee is treated as the transferor so that the transferee can reduce its own distributable_amount under sec_4942 by the amount if any of its transferor’s excess qualifying distributions carryover under sec_4942 sec_4943 of the code imposes excise_tax on any private foundation’s excess_business_holdings as defined in that section sec_4944 of the code imposes excise_tax on any private foundation's investment that jeopardizes its exempt purposes sec_4945 of the code imposes excise_tax upon any private foundation’s making of a taxable_expenditure under sec_4945 d sec_4945 of the code provides that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on its grant s to another private_foundation sec_4945 of the code defines expenditure_responsibility in terms of the grantor private_foundation requiring proper pre-grant and post-grant reports from the grantee private_foundation on the grantee’s uses of the grant sec_1_507-3 of the regulations provides that a private_foundation that has transferred all of its assets to another private_foundation pursuant to sec_507 of the code is not subject_to any expenditure_responsibility requirement under sec_4945 of the code with respect to such transfer sec_4945 of the code provides that a taxable_expenditure includes any amount expended by a private_foundation for purposes other than exempt purposes sec_53_4945-6 of the regulations allows a private_foundation to transfer assets pursuant to sec_507 of the code to organizations exempt under sec_501 c of the code without the transfers being taxable_expenditures under sec_4945 of the code sec_6033 and sec_6043 of the code and sec_1_6033-2 sec_1_6033-3 and sec_1_6043-3 of the regulations provide for the filing of an annual information tax_return form_990-pf by a private_foundation under sec_1_6033-2 the return is due by the 15th day of the fifth month after the end of the private foundation’s tax_year x will transfer all of its assets to y your requested rulings are discussed below analysis because x’s transfer of assets to y will be for exempt purposes to an organization exempt from federal_income_tax under sec_501 c of the code for exempt purposes x’s transfer will not adversely affect the exemptions of x or y under sec_501 c of the code under sec_1_507-3 c of the regulations a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including a significant disposition of or more of the transferor foundation’s assets because x will transfer all of its assets to y x‘s transfer will be a significant disposition of its assets under sec_1_507-3 of the regulations and thus will be a transfer within sec_507 of the code under sec_1_507-4 of the regulations x‘s transfer of all of its assets pursuant to sec_507 of the code will not cause termination of its private_foundation_status under sec_509 of the code and thus will not result in any termination_tax under sec_507 of the code sec_507 of the code imposes excise_tax on a private_foundation which voluntarily terminates its private_foundation_status pursuant to sec_507 of the code this tax under sec_507 c of the code is equal to the lower_of a the aggregate tax benefits that have resulted from the foundation's exemption from federal_income_tax under sec_501 of the code or b the value of the net assets of the foundation after x transfers all of its assets to y the value of x‘s assets will be zero when and if x notifies the service of voluntary termination of its private_foundation_status pursuant to sec_507 of the code and thus such termination of x’s private_foundation_status under sec_509 of the code will not result in any termination_tax due under sec_507 of the under sec_1_507-3 a i of the regulations after x transfers all of its assets to y pursuant to sec_507 b of the code x s transferee y will be treated as if it were x for purposes of chapter and sec_507 through of the code thus y may meet x’s distribution_requirements under sec_4942 of the code for the tax_year of x’s transfer to y and if so x will not be required to make its own distributions for that tax_year under sec_4942 of the code also as in revrul_78_387 after x transfers ail of its assets to y its transferee y may reduce its own distributable_amount under sec_4942 of the code by x's excess qualifying distributions carryover if any under sec_4942 i of the code also after x's transfer y may include x‘s investment_income under sec_4940 of the code in y’s tax_return and may pay the excise_tax on x’s net_investment_income at the same time that the tax would have been paid_by x also x‘s transfer will not subject x or y to the excise_tax on investment_income under sec_4940 of the code sec_53_4945-6 of the regulations indicates that a private_foundation can transfer its assets pursuant to sec_507 of the code to organizations exempt under sec_501 c of the code without the transfers being taxable_expenditures under sec_4945 x s transfer to y for exempt purposes will not be a taxable_expenditure under sec_4945 of the code sec_1_507-3 a of the regulations provides that a private_foundation that transfers all of its assets to another private_foundation pursuant to sec_507 of the code is not subject_to any expenditure_responsibility requirement under sec_4945 of the code with respect to such transfer thus x will not be required to exercise expenditure_responsibility under sec_4945 of the code with respect to its transfer of all of its assets to y you state that after x’s transfer of all of its assets to y x and y do not intend to meet the requirements of sec_4942 of the code described above thus x’s transfer to y will not be a qualifying_distribution toward satisfaction of its transferee y‘s distribution_requirements under sec_4942 of the code if x and y do not meet the requirements of sec_4942 of the code x‘s transfer of assets to y will not subject x to excise_tax on investment_income under sec_4940 of the code under sec_4941 of the code x’s transfer will not be an act of self-dealing because the transfer is for exempt purposes to an organization exempt from federal_income_tax under sec_501 c of the code which is not a disqualified_person for purposes of sec_4941 of the code pursuant to sec_53_4946-1 of the regulations x's transfer of all of its assets to y will not cause y to have any excess_business_holdings under sec_4943 of the code and thus will not result in tax under that section because x’s transfer will be made for exempt purposes to an organization exempt from federal_income_tax under sec_501 c of the code x‘s transfer will not be a jeopardizing investment or result in tax under sec_4944 of the code under sec_1_507-1 of the regulations x will not be required to file its annual information_return form_990-pf under sec_6033 of the code for tax years subsequent to its tax_year in which it transfers all of its assets to y when x will have no assets x’s final annual return on form_990-pf will be due on the 15th day of the 5th month after the end of x’s tax_year in which x transfers all of its assets to y accordingly we rule that x’s transfer of all of its assets to y will not adversely affect the exemptions from federal_income_tax under sec_501 c of the code of x or y the code x’s transfer of all of its assets to y will be a transfer of assets under sec_507 of x's transfer of all of its assets to y under sec_507 of the code will not result in termination under sec_507 of the code of x’s private_foundation_status under sec_509 of the code and will not result in the imposition of a termination_tax under sec_507 of the code x's voluntary termination of its private_foundation_status under sec_509 of the code by notice to the service pursuant to sec_507 of the code at least one day after it transfers ail of its assets to y will be a termination under sec_507 of the code but because x will have no assets upon its termination no termination_tax under sec_507 of the code will be due after x transfers all of its assets to y pursuant to sec_507 of the code y will be it were x for purposes of sec_4940 through of the code and sec_507 treated as if through of the code a y may meet x’s distribution_requirements under sec_4942 of the code for x’s tax_year of its transfer to y and if so x will not be required to make its own distributions under sec_4942 of the code for x's tax_year in which its transfer is made b after x’s transfer x's excess qualifying distributions carryover if any under sec_4942 of the code may be used by its transferee y to reduce y's distributable_amount under sec_4942 of the code c after x’s transfer y will include x's investment_income under sec_4940 of the code in y's tax_return and pay the excise_tax on x's net_investment_income d x’s transfer of afl of its assets to y will not be a taxable_expenditure under sec_4945 of the code and x will not be required to exercise expenditure_responsibility under sec_4945 of e x‘s tax basis in each asset transferred to y will be carried over to y for purposes of sec_4940 of the code x's transfer of all of its assets to y will not be a qualifying_distribution toward satisfaction of transferee y’s distribution_requirements under sec_4942 of the code if y does not meet the requirements under sec_4942 of the code x's transfer of assets to y will not subject x to the excise_tax on net_investment_income under sec_4940 of the code x‘s transfer will not be an act of self-dealing under sec_4941 of the code and will not subject x or its directors to tax under sec_4941 of the code x’s transfer of its assets will not cause y to have excess_business_holdings or result in tax under sec_4943 of the code x's transfer will not be a jeopardizing investment or result in tax under sec_4944 of the code x will not be required to file its annual information returns under sec_6033 of the code for tax years subsequent to its tax_year in which it transfers all of its assets to y x’s return for its tax_year in which it transfers all of its assets to y will be due by the 15th day of the fifth month after the end of x's tax_year of the transfer because this ruling letter could help to resolve any questions please keep it records in your permanent this ruling letter is directed only to the organizations that requested it code provides that it may not be used or cited as precedent sec_6110 of the sincerely signed garand cartar garland a carter chief exempt_organizations technical branch
